VANDE WALLE', Chief Justice.
[¶ 1] J.G. appealed from an order finding he continues to be a sexually dangerous individual and civilly committing him to the care, custody, and control of the executive director of the Department of Human Services for placement in the least restrictive facility or program. Because the district court’s findings of fact are supported by clear and convincing evidence, we affirm.
I
[¶ 2] In November 2002, J.G. was initially committed as a sexually dangerous individual based on the crime of indecent exposure which occurred when he was 12 years old. J.G. has unsuccessfully petitioned for discharge numerous times since his initial commitment, and Matter of J.G., 2013 ND 26, 827 N.W.2d 341, is the latest reported decision of this Court concerning J.G. In that case, this Court held the 2002 finding that J.G. engaged in sexually predatory conduct was res judicata and could not be relitigated. Id. at ¶ 11. We also affirmed the district court’s reliance on the opinion of Dr. Robert Lisota, the State’s expert witness, in finding J.G. was likely to reoffend based on a number of dynamic risk factors he found to be “problematic.” Id. at ¶ 13. J.G.’s expert witness, Dr. Stacey Benson, had opined that use of actuarial risk assessment instruments was inappropriate because they are intended for juveniles, id. at ¶ 12, but we concluded the court’s finding J.G. was likely to reoffend was not clearly erroneous because the court “found Dr. Lisota’s testimony more credible.” Id. at ¶ 15. We recognized that J.G.’s cognitive difficulties made it more challenging for him to complete his treatment program, but the danger he “presents remains paramount.” Id. at ¶ 14.
[¶ 3] After an annual review hearing in March 2014, during which Dr. Lisota and Dr. Benson again testified, the district court found J.G. continued to be a sexually dangerous individual and ordered that he be treated at the Community Transitional Center (“CTC”) at the State Hospital as the least restrictive environment, based on the recommendation of Dr. Benson. The State moved for a new trial, arguing the court’s findings were insufficient to sustain the commitment and the CTC is not an appropriate alternative treatment program.
[¶ 4] Another hearing was held before a different judge in November 2014 during which additional testimony was provided by Kerry Wicks, the clinical director of the sex offender program and clinical administrator -for all clinical services at the State Hospital. He testified no one has been placed in the CTC without first completing the sex offender treatment program and J.G. has not progressed to that point. Based on the evidence provided at the March 2014 hearing and Wicks’’testimony, the district court granted the State’s motion, again found J.G. remains a sexually dangerous individual, refused to order his placement at the CTC, and ordered the *110executive director of the Department place him in the least restrictive treatment facility or program.
II
[¶ 5] J.G. argues the district court’s decision is not supported by clear and convincing evidence.
[¶ 6] In Interest of Johnson, 2015 ND 71, ¶¶ 4-5, 861 N.W.2d 484, we explained our standard of review in these cases:
A “modified clearly erroneous” standard of review is employed by this Court when reviewing the civil commitment of sexually dangerous individuals under N.D.C.C. ch. 25-08.3. Matter of J.T.N., 2011 ND 231, ¶ 6, 807 N.W.2d 570.
We will affirm a trial court’s order denying a petition for discharge unless it is induced by an erroneous view of the law or we are firmly convinced it is not supported by clear and convincing evidence. In reviewing the trial court’s order, we give great deference to the court’s credibility determinations of expert witnesses and the weight to be given their testimony. The trial court is the best credibility evaluator in cases of conflicting testimony and we will not second-guess the court’s credibility determinations.
Matter of Wolff, 2011 ND 76, ¶ 5, 796 N.W.2d 644 (internal citations and quotations omitted).
At a discharge hearing, the state has the burden of proving by clear and convincing evidence that the committed individual remains a sexually dangerous individual. N.D.C.C. § 25-03.3-18(4). To prove a committed individual remains a sexually dangerous individual, the State must show three statutory elements: (1) the individual has engaged in sexually predatory conduct, (2) the individual has a congenital or acquired condition that is manifested by a sexual disorder, a personality disorder, or other mental disorder or dysfunction, and (3) the individual’s condition makes them likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others. Interest of Coman, 2014 ND 88, ¶ 8, 845 N.W.2d 335; see also N.D.C.C. § 25-03.3-01(8). In addition, substantive due process requires proof that the individual has serious difficulty controlling his behavior. Matter of J.G., 2013 ND 26, ¶ 9, 827 N.W.2d 341. This Court has also construed the definition of a sexually dangerous individual to “require a nexus between the disorder and dangerousness, which distinguishes such an individual from other dangerous persons.” Id. (citation omitted).
[¶ 7] The first two requirements are not challenged here because the sexually predatory conduct issue is res judicata and the expert witnesses agreed J.G. had mental and personality disorders. J.G. contends there is not clear and convincing evidence to satisfy the requirement under N.D.C.C. § 25-03.3-01(8) that he is “likely to engage in further acts of sexually predatory conduct which constitute a danger to the physical or mental health or safety of others” and the due process requirement that he has serious difficulty controlling his behavior.
[¶ 8] The position of the experts in this case mirrors in many respects the positions they took in J.G., 2013 ND 26, 827 N.W.2d 341. According to Dr. Lisota, although J.G. has made some progress, he has not satisfactorily progressed in the sex offender treatment program. Dr. Lisota opined J.G. continues to pose a high risk of reoffending and again listed numerous dynamic risk factors that were either “pro*111blematic” or “partially problematic”: significant social influences, hostility toward women, general social rejection/loneliness, lack of concern for others, impulsive, poor cognitive problem solving, negative emotionality, sex drive/sexual preoccupation, deviant sexual preference, and cooperation with supervision. Dr. Benson opined J.G. was not at high risk of reoffending because he has matured, his index offense was committed as a juvenile, and he has no adult convictions.
[¶ 9] The district court found:
Dr. Lisota and Dr. Benson dispute whether [J.G.] is likely to engage in future sexually predatory conduct but agree traditional actuarial risk assessments are not appropriately applied to [J.G.’s] case because he committed his index offense as a twelve-year-old juvenile and is now a thirty-year-old adult. Dr. Lisota believes [J.G.] continues to pose a high risk of reoffending because his risk was high at the time he was originally committed and he has failed to successfully participate in sex offender treatment that would reduce his risk of reoffending.
Dr. Benson believes determining [J.G.’s] likelihood of engaging in future sexually predatory conduct is difficult because actuarial risk assessment tools, are not available and relying on clinical judgment is not favorable because it is not supported by science. Dr. Benson believes [J.G.] is not likely to reoffend because he has only been convicted of one incident, indecent exposure, which occurred when he was twelve years old. In addition, [J.G.] has only one victim, has never offended as an adult, and has been civilly committed for the past twelve years. In contrast, Dr. Benson indicated [J.G.’s] history of impulsiveness would raise his risk of reoffending. Additionally, Dr. Benson believes [J.G.] has matured and made significant progress, but on the other hand suggests it will be nearly impossible for [J.G.] to successfully complete sex offender treatment due to his cognitive deficits and the lack of treatment accommodations to account for his cognitive delays.
Dr. Lisota’s testimony regarding [J.G.’s] failure to successfully progress in treatment is corroborated by Wicks’s testimony regarding the inappropriateness of placing [J.G.] at the CTC where no supervision exists. This Court is persuaded by Dr. Lisota’s and Wicks’s testimony and concludes [J.G.] is likely to engage in future sexually predatory conduct if he were to be discharged or transferred to a less restrictive environment, such as the CTC.
Dr. Lisota and Dr. Benson disagree as to whether [J.G.] will have serious difficulty in controlling his behavior. Dr. Lisota believes [J.G.] has done little to progress in treatment despite statements to the contrary. Dr. Benson believes [J.G.’s] inability to progress in treatment is not a result of 'lack of motivation on [J.G.’s] part, but rather, is due to the lack of accommodations made in [J.G.’s] treatment program for his cognitive deficits and learning disabilities. Regardless of the cause of [J.G.’s] failure to progress in treatment, both doctors agree, and this Court concludes, [J.G.] has failed to complete his assigned sex offender treatment program.
Dr. Benson believes [J.G.] no longer has serious difficulty controlling his behavior, but indicates his behavioral issues have been misinterpreted as evidence of lack of motivation because it is typical of individuals with lower cognitive functioning. Dr. Lisota disagrees, believing [J.G.] has serious difficulty controlling his behavior because he cannot control his behavior well enough to *112successfully progress through treatment. In addition, Wicks testified [J.G.] requires regular behavioral reminders and would not be an appropriate candidate for placement at CTC at this time. This Court concludes [J.G.] continues to have serious difficulty controlling his behavior.
[¶ 10] From our review of the record, we conclude the district court’s finding J.G. remains a sexually dangerous individual is supported by clear and convincing evidence.
Ill
[¶ 11] J.G. argues the district court erred in refusing to order that he be committed to the CTC as the least restrictive treatment facility or program.
[¶ 12] Section 26-03.3-13, N.D.C.C., provides in pertinent part:
If the respondent is found to be a sexually dangerous individual, the court shall commit the respondent to the care, custody, and control of the executive director. The executive director shall place the respondent in an appropriate facility or program at which treatment is available. The appropriate treatment facility or program must be the least restrictive available treatment facility or program necessary to achieve the purposes of this chapter. The executive director may not be required to create a less restrictive treatment facility or treatment program specifically for the respondent or committed individual.
We have held the “determination of the least restrictive treatment available is initially made by the executive director of the Department, but the individual may challenge his continued commitment if the statutory requirements' are being violated.” Interest of Whitetail, 2013 ND 143, ¶ 6, 835 N.W.2d 827; see also Whelan v. A.O., 2011 ND 26, ¶ 7, 793 N.W.2d 471; Interest of P.F., 2008 ND 37, ¶24, 744 N.W.2d 724; In re G.R.H., 2006 ND 56, ¶¶ 22, 27, 711 N.W.2d 587. In AO., at ¶¶7-8, we affirmed a district court decision in a discharge hearing that the executive director had not violated the statute because the respondent presented no evidence establishing a less restrictive treatment program or facility than the State Hospital, and the State had presented evidence the respondent’s treatment at the State Hospital was the least restrictive program.
[¶ 13] Here, Wicks testified that the CTC is an unstaffed house on campus for placement of persons who are at “stage three in the traditional sex offender program.” Wicks testified J.G. is relatively “[e]arly” and on the “verge ... of moving into ... the skills programs,” but acknowledged that placing J.G. in the CTC at this point would be analogous to “pull[ing] him out of the second grade and put[ting] him into college.”
[¶ 14] The dissent’s frustration with the current statutes is understandable and shared by members of the Court. However, here there was no direct attack on the statutes. Rather, in an attempt to accommodate the tension, the dissent chooses the CTC as the “least restrictive treatment facility or program necessary to achieve the purposes” of the chapter governing civil commitment of sexually dangerous individuals. As the dissent recites, Dr. Benson recommended that “we next explore if he is appropriate for a less restrictive environment. That may be the CTC home on the NDSH grounds_” (emphasis supplied). It is obvious that Dr. Benson was not recommending CTC as the alternative but only suggesting it be explored. However, as we have already noted, there was direct testimony from Kerry Wicks that the CTC was not appropriate. Our frustration with the tension in the statutes *113cannot justify a result not supported by the evidence.
[¶ 15] We conclude the district court’s finding that “[a]lthough [J.G.] has made some progress in recent years, he has not successfully completed a sex offender treatment program, thus making transition to CTC or complete discharge inappropriate at this time” is supported by clear and convincing evidence.
IV
[¶ 16] The order is affirmed.
[¶ 17] DANIEL J. CROTHERS, and LISA FAIR McEVERS, JJ., concur.
DALE V. SANDSTROM, J., concurs in the result.